
	
		I
		112th CONGRESS
		2d Session
		H. R. 6576
		IN THE HOUSE OF REPRESENTATIVES
		
			October 16, 2012
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to permit veterans
		  who have a service-connected disability rated as total to travel on military
		  aircraft in the same manner and to the same extent as retired members of the
		  Armed Forces are entitled to such travel.
	
	
		1.Transportation on military
			 aircraft on a space-available basis for disabled veterans with a
			 service-connected disability rated as total
			(a)Availability of
			 transportationChapter 157 of title 10, United States Code, is
			 amended by inserting after section 2641b the following new section:
				
					2641c.Space-available
				travel on Department of Defense aircraft: certain disabled veterans
						(a)Disabled
				veteransThe Secretary of
				Defense shall provide transportation on scheduled and unscheduled military
				flights within the continental United States and on scheduled overseas flights
				operated by the Air Mobility Command on a space-available basis for any veteran
				with a service-connected disability rated as total. Such transportation shall
				be provided on the same basis as such transportation is provided to members of
				the armed forces entitled to retired or retainer pay.
						(b)DefinitionsIn
				this section, the terms veteran and service-connected
				have the meanings given those terms in section 101 of title
				38.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2641b the following
			 new item:
				
					
						2641c. Space-available travel on
				Department of Defense aircraft: certain disabled
				veterans.
					
					.
			(c)Effective
			 dateSection 2641c of title 10, United States Code, as added by
			 subsection (a), shall take effect at the end of the 90-day period beginning on
			 the date of the enactment of this Act.
			
